 

“BY Case 1:19-cv-11243-TLL-PTM ECF No.1 filed 04/24/19 PagelD.1 Page1of12 Q-

hh ORIGINAL

 

~ Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
UNITED STATES DISTRICT COURT
i for the
Eastern District of Michigan
¢ Case: 1:19-cv-11243

a 7 Judge: Ludington, Thomas L.
US.G t MJ: Morris, Patricia T.
2, Governmen : ;
: Filed: 04-24-2019 At 10:46 AM
al CMP RYTLEWSKI v COUNTY OF BAY (dat)

Plaintiffts)
(trite the full name of each plaintiff whe is filing this complaint.
Ifthe names of ull the plaintiffs cannot fil in the space above,
please write “see attached” in the space and attach an additional
page with the full fist af names.)

-“)-

Jury Trial: (check one} [ Yes [¥]No

COUNTY OF BAY
{D-U-N-S number: 072781412)

Defendantts}
rite the full name of cach defendant who is berg sued if tlre
naines of all the defendaiis cannot fit in the space above, plcuse

Meee ee ee ee ee ee ee

write “sce attached fi te space ond attach at additiunal page
with the full fist ofuames, Do not include uddresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should “or contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual's
birth: a minor’s initials: and the last four digits of a financial account number.

Except as noted in this torm, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials ta the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma paupens.

 

 

 

Page | of 6
Case 1:19-cv-11243-TLL-PTM ECF No.1 filed 04/24/19 PagelD.2 Page 2 of 12

5

 

Pro Se 15 (Rev. 12/16) Complaint for Violaiion of Civil Rights (Non Prisoner)

l.

The Parties to This Complaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed,

Name
Address

County
Telephone Number
E-Mail Address

The Defendant(s)

Robert Allen Rytiewski

10955 14 Mile Rd NE , Unit 55

Rockford _

 

Ciy

 

Mi

State

Kent County Michigan United States

 

001 616-712-6179
robbryder@aol.com

 

Zip Code

49341

 

Provide the information below for each defendant named in the complaint. whether the defendant is an

individual. a government agency. an organization. or a corporation, For an individual defendant.

include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both, Attach additional pages if needed,

Defendant No. |
Name
Job or Title fifknown)
Address

County
Telephone Number

ti-Mail Address (if kaos)

Defendant No. 2
Name
Job or Title (if siowy
Address

County
Telephone Number
E-Mail Address (if known)

COUNTY OF BAY

 

515 Center Ave Ste 401

 

Bay City _

 

Civ

Bay County Michigan United States

989 895-4130

[| Individual capacity Official capacity

[| Individual capacity [| Official capacity

Ml

 

“Sate

State

48708

ZipCode

 

Zip Code

Page 2 of 6
Case 1:19-cv-11243-TLL-PTM ECF No.1 filed 04/24/19 PagelID.3 Page 3 of 12

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisonen)

Defendant No. 3
Name
Job or Title (fknown)
Address

City Sate ——~*«iipp Ct

County
Telephone Number
I'-Mail Address rip known;

[| Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title af known
Address

County
Telephone Number
E-Mail Address fifkrawn)

[] Individual capacity [] Offictal capacity
IL. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges. or
immunities secured by the Constitution and {federal laws].” Under Bivens v. Six Unknown Named -lgents of
Federal Bureau of Narcotics, 403 US. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against feheck afl that appiyy:
[_] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federai constitutional or statutory rights) do you claim is‘are being violated by state or local officials?
Violation of:

Fourteenth Amendment to the United States Constitution : U.S. citizenship automaticaliy granted to any
person born within and subject to the jurisdictton of the United States.

C, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 1:19-cv-11243-TLL-PTM ECF No.1 filed 04/24/19 PagelID.4 Page 4 of 12

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner}

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance. regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.
COUNTY OF BAY is a business (Dun and Bradstreet Number: 072781412), it is not an administrative
subdivision of Michigan. Its officers did not recite the oath of office mandated by the Constitution of
Michigan of 1963, nor subscribe by full legal name. COUNTY OF BAY operates in violation of The
Michigan Penal Code (Act 328 of 1931) Chapter XXXV FALSE PERSONATION. (750.217c Legal
process: impersonation, false representation, or action as public officer or employee). . +]

If]. Statement of Claim

Slate as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s} occur?

Bay County Michigan United States

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
October 7 1958

C, What are the facts underlying your claim(s)? (Mor example: What happened to vou? Who did what?
i¥as anyone else involved? Who else saw what huppencd?)

According to a certain CERTIFIED COPY OF RECORD OF BIRTH the "Clerk of the County of Bay and
Circuit Court thereof" certified (swore) that the record of birth of ROBERT ALLEN RYTLEWSKI (ang the
whole thereof) is remaining in the clerk's office as RECORD: 2137, LIBER’ F; PAGE 2137, witha DATE
OF RECORD of Oct. 7, 1958. (copy included with complaint)

This official record evidences Bay City, Michigan United States as Birth Piace; the Date of Birth of
Robert Allen Rytlewski as Sept. 5 1958; and the creation of the record on 29 July 1963.

This official record evidences that the birth record of Robert Allen Rytlewski was NOT made known to
the United States as proof and evidence that Robert Allen Rytlewski is subject to the United States by
birth and entitled to American National nationality.

Page 4+ of 6

 
Case 1:19-cv-11243-TLL-PTM ECF No.1 filed 04/24/19 PagelID.5 Page 5of12

Pro Se 15 (Res 12/16) Complaimt for Violation of Cit Rights (Non-Prisoner)

IV.

injuries

if you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

By malfeasance act the Clerk concealed the whole birth record in his office and did not inform the United States
of its newborn subject. United States was denied a subject, while the Relator was denied his American National
nationality and ownership rights, titles and interest in private property in the United States due a U.S. citizen.

Accounts and records have been concealed from the Plaintiff, Relator, and the World that Robert Allen Rytlewski
isa U.S. citizen subject to the United States.

Relator is denied his internationally recognized venue "United States” and Plaintiff is denied the sovereign's
taxes from its subject as defined by the Constitution of the United States and Act of Cangress.

Relator's right of self-determination to be recognized as a U.S. citizen is denied him by COUNTY OF BAY,
STATE OF MICHIGAN, UNITED STATE OF AMERICA (a foreign venue with ne authority in the United States)

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Plaintiff and Relator claim writ of right and seek a complete remedy in equity to cure defects in the common iaw
causing this deprivation of rights under cotor of jaw. and the cutting of the Gordian knot of constructive trust that
cloud the rights titles and interest in real and personal property of the Relator in the United States.

Certify Robert Allen Rytlewski's nationality as an American National and provide Passport and ID of the same;
render an account on Robert Allen Rytlewski's unliquidated estate; sell the same (paid in legal tender), offset any
debts owed by Robert Allen Rytlewski to the United States and deposit the balance of the sale into a national
bank / treasury of the United States in the name of the Relator for his private use and enjoyment. Provide form of
access in the name of the Relator consistent with the laws of the United States.

Revoke any charter whose authority is being usurped by County of Bay, and condemn the assets of County of
Bay to the United States.

All other relief the court deems just.

Pape 5 at 6
Case 1:19-cv-11243-TLL-PTM ECF No.1 filed 04/24/19 PagelD.6 Page 6 of 12

Pro Se 15 (Rev, 12/16) Complaint for Violation ef Civil Rights (Non—Prisoner)

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below. I certify to the best of my knowledge. information,
and belief that this complaint: (1} is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation: (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule | 1.

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: rap, yf) ? / ReolF

Signature of Plaintiff Kabert Adlenw Potlerwk

Printed Name of Plaintiff Robert Allen Rytlewski, Relator
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Address

Cur ~ State ip Corde
Telephone Number

E-mail Address

Pape 6 of f
 

Case 1:19-cv-11243-TLL-PTM ECF No.1 filed 04/24/19 PagelD.7 Page 7 of 12

 

 

~ ERTIE oe x IR Hy STATE OF MICHIGAN « - MONTCA\M COUNTY
ate Reciised 0649/2032 70:4
© Bata th tt OF a Liv: Bl Progassed O6I19.2012 1:60:20 FEM tof 1
LORI 4. WILSON, REGISTER OF DEEDS

MICHIGAN DEPARTMENT oF HEALTH
Vital Records Yacdier

 

Hl z Pera ResiENEE “OF MGINZR ¢Wirte te :

  

 

 

   

 

 

 

 

 

 
 

 

 

 

 

 

 

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Leper OAT oN
ij . odd .
te MURAL acd ghee towns iph ‘i E (Nace err (go Un Maatdenee wecin kimiis
é ! ' PCP GE taNtyer Vnget 7
ee AUEWEN Jw ED
. Full SiMe CF WE But Bfecazilad €b pr erputias, clba eireel address oe locating; i
peseryat ir I ZONE.
TDK \ Tt
__ SHIPS gre cieteanooete cneprpap i __ “eek FRAUELIE a7.: AUBURU
1 CaED'S NAME LAF be (iiddies é. thats , ,
Water Prise] : : ot
a i wLLEN RYaL Ty: ‘SUT
4 nS BATH _ pad. F Patn oR TEE rhe ahd tora) & GATE. Tey ed afoabhee 2 Dad A Read:
. Biag-s! gy THs Tp setotes C) | : : Oe Se - r :
ad LG. : vetth . 3. = 4208 .
(oe ae ees: Js FATHER, OF ALD ces Se
1 PLL ME en beaMadalal a (lasts a Cea Fg RACE
a SE bork i : Rytlewsxa : fo. white
AGE tat Hae ou bunts | 10. SRTRPLACE (htate or toreize oouolry) Aya. USUAL OCCUPATIOX }* xIND OF: BUStKESS an TET »
: °Tr. . , , - _ :
2a. ‘Srzare heh tvan Clerk Bow Coming |
. MOTHER OF CHILD : 2 :
12, FOUL MAIER WANE Pony) dB. Cdiddtay & (haary 1d. COLOR OR RACE
oro ET g's eT gg ne “once came ce “inate we ms
4. AEE (ad tite of lita Siruny } 13. BIRTHPLACE (State az foreleg couslry) 3G. CHILDREM PAEVIGUSLY BORN TG TRIS MOTHER (fr NOT «ings thin ebligy
TEARS : A. How sung OTMEWY b. Thee maior: OFIER children fe, lev. many shpldtea were bo
~28, ee | Li gid reer chidréhastecowilelog? | were berm alive bot ats cow ceadt eer thors a Nhe 3g
Th) RESRMANT’S KAME whe pfegm hace
| : .
sis fan Daprew Rat Lavell : L _O ——- 9
* 182. SKGRATURE Tee. ATTLNDAAT AT BIRTH
n % ded 5 ar 5 ,
ee eae aay Rorert Vi veyes, 0.0, _ MD. 0.0, 2) aseete CD omer ssi

 

A

cone eee ee oy testane 8 tun ue — i

ar cae RECOV “COEAL RERISTRAR oe — bo. EERTMAR'S SERATURE ; PAGE 0997 1

Sent. 18. O45. : Soa ‘Jarot Gh. Cates:

nT yop Foe, CesT et hekk el kee

 

 

 

 

   

‘Bay County _ CERTIFIED. COPY. OF: RECORD

: Natrext
ne ae C3 fichls “a . : ‘ STEVEN TOTH, Clerk of. ‘the County af ‘Bay. ; and of
in ary shereof, the. sare delaz. avCnurt of.Revord having a Seal, da hereby certify that the Lollowing :

Sa true copy of the above record now cemaining in my office, and of the whole thereof, viz;

STATE! OF. MICHIGAN, }
y SS,

 

ine Testonony’ Whercof,:% have hereunto aut my hard and affixed the sealof sald Cirewit Court

‘he vend a.p. p54

 

pm.

Steven Toth; County Clerk A

 
Case 1: Soha eqM, ECPNS. a diled ea paioaile ’PagelD8-SDage 8 of 12

 

 

|

 

 

UNA | Sue soucusa. yslresin cot

Processed 07.012011 61:13 21 PM tort

 

LIBER %513 PAGE 0819 LORLA MLSON, REGISTER OF DEEDS
; STATE OF MICHICAN,} cuit TIFIED COPY OF RECORD OF BIRTH i
| County of Bay on I, STEVEN TOTH, Clerk af the County of Bay and af the Circuit: Court

thereof, the same being a Court of Record having a seal, doa hereby certify that
. m wot 4 rm Teo Er
the following: is a copy of the reeord of birth of.....-_- _. ROBERT ALLEN RYTLEWSKI veeeeee

--- we eee ee ee eee eee ES remaining in my afilee, and af the whole thereaf, viz:

 

 

 

 

 

 

 

 

 

 

; CHILD
__DATE OF BIRTH _—e SURNAME &NO CHRISTIAN NAME, repeat ron arenas ems
‘Month | Date __Vear | IF ONE BE GIVEN ' SEX ‘COLOR
| we, we aj,
g |
Sept. 5 1958 RYTLEWSKI, ROBERT ALLEN ow fw
BIRTH PLACE ——”~”””~”~C”CRREGQRO NG, =| SCRIBER PAGE NO. «DATE OF RECORD;
_ Bay Clty, Michigan : 2137 F e137 Oct. Py 1958 |
— De ttt PARENTS ee con ws
FULL Name OF EACH "RESIDENCE OO GIRTH FLACE OF EACH
Delbert Chester Rytlewsxi Auburn, Michigan | | Michigan
Elsie Mae Dorcey Auburn, Michigan | Michigan |
\. -
. |

Occupatlon of Father........--- Glerk we ee ee ee ee |

In Testimony Whereat, [Do have hercunto set my hand and affixed the i
te
soat of said Circuit Court, the.-.<9 5D | day of... JULY.
AL. wy 92

STEVEN TOTH, County Clerk

fo. Y? — po lg .
wea TA, tae stage teh feT. Cef4e Deputy Cleck

 

 
 

Case 1:19-cv-11243-TLL-PTM ECF No.1 filed 04/24/19 PagelID.9 Page 9of12

United States District Court for the
Eastern District of Michigan

Praecipe to Clerk of Court
Re: United States (U.S. Government) COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
Clerk of Court, 1am Robert Allen Rytlewski, Relator for the United States the plaintiff on this civil

rights violation complaint that offend the laws of the United States. On behalf of the United States
enter this matter into the district court for a district court judges review.

 

~—?
bee j25 - ‘ Case: 1:19-cv-11243
k ihe Alle ~ | “ J/ -~2 he Judge: Ludington, Thomas L.
Signature of Relator Mu: Morris, Patricia T.
Robert Allen Rytlewski, Relator Filed: 04-24-2019 At 10:46 AM
10955 14 Mile Rd NE, Unit 55 CMP RYTLEWSKI v COUNTY OF BAY (dat)

Rockford M] 49341
United States
Phone: 001 616 712-6179
Fe
. Case 1:19-cv-11243-TLL-PTM ECF No. 1 filed 04/24/19 1 TPE A AQ Page 10 of 12

er (Rey. 02/19) CIVIL COVER SI Judge: Ludington, Thomas L.

The JS 44 civil cover sheet and the information contained herem neither replace nor supplement th MJ: Morris, Patricia T.
provided by locat rules of court, This form, approved by the Judicial Conference of the United Sta Filed: 04-24-7019 At 10:46 AM

purpose of initiating the civil docket sheet (Sie INSTRUCTIONS ON MICE PAGE OP PABS PORK |
CMP RYTLEWSKI v COUNTY OF BAY (dat)

 

 

I. (a) PLAINTIFFS DL. _.
U.S. Government COUNTY OF BAY
Robert Allen Rytiewski, Relator RIGINAL
(b) County of Residence of First Listed Plaintiff " a County of Residence of First Listed Defendant Bay County Michigan
EXCEPT IN OLS, PLAINTIFE CASES) (IN US. PLAINTIEE CASES ONLY}

 

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g) AtLOTNEN S (harm Name dodeess, aad Pulephone Nuatbers AUormeys (ff Kieran
U.S’ Department of Justice CORPORATION COUNSEL
950 Pennsylvania Avenue, NW 515 Center Avenue. Suite 402
Washington, DC 20630-0001 Phone: 202-514-2000 Bay City, Michigan 48708-5941
| i. BASIS OF JURISDICTION fMlacean Nia thw Hox Ondys II. CITIZENSHIP OF PRINCIPAL PARTIES siiece an ON in One Bax dar Pai?
thor fhyversity uses Cnty) and te Bo for ftehonduent
| Ky) 1S Goverment 3) Federal Question PTF DEF PTF DEF
| Platt ACN Grarernment Nota Party Citizen of This State a1 D1 Incorporated er Principal Place 14 #74
of Business In This Suite
V2 VS Goverment Aa Dtversit Citizen of Another State 12 FD 2 Incorporated aid Principal Place 145 Ts
Defendant finde Cizensdup af Parties oat Lien Hii of Busmess In Another State
Conzen or Subject ofa V3 To3) Farenmn Nation To T6
Porn Counny:
1V. NATURE OF SUIT ¢risce un 7X7 ye One Box Onivs __ Click here for: Nature of Suit Code Descriptions.
l CONTRACT TORTS FORFEITURE/PENALTY |. -_BANKRUPTCY. OI HER aN U I ES J
TF 110 Insurange PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 © 375 False Claims Act
TV 120 Marine 3 310 Airplane 1 365 Personal Injury - of Property 21 USC 88) [9 423 Withdrawal 9 376 Qui Tain (31 USC
7) 130 Miller Act 3 315 Airplane Product Product Liability 0 690 Other 28 USC 157 372% a}
TD 140 Negotiable Instrument Liabitity J) 367 Health Care/ C1 400 State Reapportionment
7 40 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 7 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0) 820 Copyrights 7 430 Banks and Banking
WAL Sledicare Avt 7330 Federal Employ ers" Product Liability 830 Patent FD 480 Conmnerce
TIS? Reanen of Detaulled Liability T 308 Asbestos Personal 7835 Patent - Abbreviated Tot Deportation
staden | oars “TSM Man itn: Injury Produce Sew Drug Application FT 70 Racketeer Influenced and
iP sedtrdes S eters! PAK Marine Product Viability 71 840 ‘Prademark Corrupt Organizations
F183 Recovery of ds erpasinient Laratalaty PRRSONAL PROPERT. LABOR, SOCIAL SECURITY TF 480 Consumer Credit
al Veteran s Bene lits 350 Mota Velucle 370 Other Fraud 7710 Farr Labor Standards FP BOT HA C1395 m1) T4385 Telephone Consumer
TD 160 Stockholders’ Suits F388 Mfoto Sehiche TST Truth in Lending Net “DRO? Black Lung (9244 Protechon Act
F490 Other Contract Product Lrabilits F380 Other Personal AT stiabor Managenent F803 DING DIS W O8uF [7 duu Cable sat TV
70195 Contract Product Liability | 77 360 Other Personal Property Damage Relations FT SOF SSID Pile XVI D880 Securities. Counmadities:
“T 196 Franchise Tnyury T4385 Property Damage To THI Rabway Labor Agt TT BOS RST AOS) Lachange
TJ 362 Personal Injury - Product [aabilin, T1781 Fan and Medical 17 890 Other Statutory, Acton
Medical Malpractice Leave Act TT SOT Awiecultural Acts
I REAL PROPERTY CHIL RIGHTS PRISONER PETITIONS | 7 79v Other Labor { migation FEDERAL TAX SULTS FW OSYS Enaonmenial Stare s
Ob 210 Land Congemnation M440 Other Cred Rights Habeas Corpus: 1:79) Employee Retirement T8370 Taxes (US Plaintil TOSYS Frecdonn at blotted
7 220 Foreclosure TD 44t Voting T 463 Alien Detainee Income Security Act or Defendant) ACL
TV 230 Rent Lease & byecetnent J 442 binplovinent T4340 Motions lo Vacate TAS UTIRS Vhid Pars Fade Arbitration
FD o340 Torts te Land 7443 Housing: Sentence 26. SC 7609 FY $99 Adnumustratise Procedure
“TOMS ‘Tort Product Liability Accomnmedations 7 $30 Generat Ac Review or Appeal of
F290 All Other Real Property 7448 Amer w:Disabilities - | 7 $35 Death Penalty IMMIGRATION Ageney Decision
Employment Other: 0 462 Naturalization Application 1 959 Constiutionality of
1 446 Amer. wiDisabilities - | 540 Mandamus & Other 47 465 Other Immigration Slate Statutes
Other 7 550 Civil Rights Actions
O 448 Education (F 555 Prison Condition
J $60 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

WV. ORIGEN cltcce car 0 ate Hee Certs

Mi rivinal 2 Removed trom TF 30 Remanded trom “YY Reimstated or 73 Transterted tram J &) Multedistrict “POS Maltidastret
Prowse Shite Core Appellate Court Keapened Another District Litigation - Litigation -
tspeeitye iranster Dreect File

Cre the US. Cral Statute under whieh you are Filing (De aot cite jurisdictional stanates antess diversity:

42 USC 1983 Civil action for deprivation of rights

Brief deseription of cause:
Trespass on the Case. Maifeasance

VI. CAUSE OF ACTION

 

 

 

VIL REQUESTED IN WT CHECK IE THIS IS A CLASS ACTION DEMANDS CHECK YES only iPdemanded in complamt
COMPLAINT: UNDER RULE 24.0 R Ov P JURY DEMAND: T¥es Aine
VHL RELATED CASE(S)
> we (See uadructnans}
IF ANY nine" CDG: _ DOCKET NUMBER

 

DATE SIGNATURE OF ATTORNEY ry RECORD

Of 17/2074 Poberr Allem Rtlenousk:

FOR OFFICE USE ONLY

RECEIPT # ASIOUN APPLYING IFP JUBGE MAG. JUDGE

 

 
 

Case 1:19-cv-11243-TLL-PTM ECF No.1 filed 04/24/19 PagelD.11 Page 11o0f12

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? LJ Yes

L_] No

if yes, give the following information:

 

 

 

Court:
Case No.:
Judge:
2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other L_] Yes

court, including state court? (Companion cases are matters in which LJ No
it appears substantially similar evidence will be offered or the same

or related parties are present and the cases arise out of the same

transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :

 
ID.12 Page 12 of 12

“S01 pS) IUGLOM Wr] xP O43 ‘S]UBLId)| Ys jruOfeUaIUE Og 4. — AIUO DSOWO

P

 

“DIAUAS TWLSOd Fd ee LIaO yLO0GOLOO00Sd

© SHVIS CLINI oe. Tit

  

sLHOIUM ANV ¥* ALVY ANO

4AdOTSANAS SALVE LV 14

» AO AL
: WQMHoL

dae a TIVIN x
a “ Co) CST BRE? ALIGOINM d

@ 1:19-cv-11243-TLL-PTM ECF No. 1 filed 04/24

 

 

 

 

Cet

BED AD tne

 

 
